Stacy, C. J.
Tbis is a companion, case to Green v. Asheville, ante, 516, and is controlled by tbe decision in tbat case, tbe only difference being tbat in tbe instant case tbe plaintiff resides in wbat was formerly tbe town of South Biltmore, while tbe plaintiff in tbe Green case resides in wbat was formerly tbe town of Kenilworth. Tbe charters of both towns, South Biltmore and Kenilworth, were repealed by tbe extension act in question, and tbe city of Asheville assumed all tbe valid outstanding obligations and liabilities of both towns and succeeded to all of their assets, revenues, taxes, assessments, etc.
Affirmed.